UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6414



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-3331-A)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Johnson, Appellant Pro Se. Steven Barry Wasserman, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia; Andrew Levchuk,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The district court entered an order denying Johnson’s 28

U.S.C.A. § 2255 (West   Supp. 1999) motion on November 24, 1993.   On

January 14, 1999, Johnson moved for a “reinstatement of right to

appeal.”    The district court denied the motion, and Johnson timely

appealed.     We have reviewed the record and the district court’s

opinion and find no reversible error.     Accordingly, we affirm on

the reasoning of the district court. See United States v. Johnson,

No. CR-90-3331-A (E.D. Va. Jan. 21, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2